DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowed claims
2.	In response to the Applicant’s amendments received on 01/17/2022, the Examiner has made a thorough review of the amended claims, the applicant’s arguments, and the applicant’s originally filed specification. Applicant’s arguments are persuasive. Meanwhile, an updated search of applicable prior art has been made. No prior art alone or in combination in record has been found to teach the combination of the features in the same field of endeavor or for solving the same problem as claimed invention. Independent claims 1, 9, and 10 are allowable over the prior art of record. The remaining claims are dependent of claims 1, 9, and 10 respectively, therefore, are allowed.

Conclusion
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        1/21/2022